Citation Nr: 9924402	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-39 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for retinal detachment. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from March 1967 to March 
1969 and again from January 1991 to June 1991.  

I have reviewed the record and find that additional 
development is necessary prior to the completion of appellate 
action.  Initially, I note that the elements required to 
establish service connection for PTSD are 1) a current, clear 
medical diagnosis of PTSD, which is presumed to include both 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed inservice stressor; 2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and 3) medical evidence of a causal nexus, or link, 
between the current symptomatology and the specific claimed 
inservice stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)). It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD. Cohen, at 142 (citing Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

In the veteran's case, there is a current diagnosis of PTSD 
as well as indication that the veteran was the recipient of a 
Combat Infantryman Badge.  In addition, the veteran has 
submitted lay statements to support the existence of 
stressors during his military service, particularly when he 
served in Vietnam.  However, the diagnosis of PTSD has not 
been associated with any particular stressor described by the 
veteran.  I note also, that the veteran has not been provided 
an official VA examination in connection with his current 
claim.  Such an examination would resolve the question of the 
true nature and etiology of the veteran's current psychiatric 
disability picture.  

In addition, I note that the veteran has become a recipient 
of Social Security disability benefits, as indicated by 
testimony provided at a hearing on appeal, as well as 
information received in October 1992.  Records related to 
that award as well as the favorable decision should be 
obtained as they may contain facts pertinent to the veteran's 
claim.  Although the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) had cast the Department's duty to 
obtain such records in terms of its duty, under 38 U.S.C.A. 
§ 5107(a) (West 1991), to assist claimants who had submitted 
a well-grounded claim, see e.g., Martin v. Brown, 4 Vet. 
App. 136 (1993), Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), in Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996), the Court referred to obtaining these 
records in terms of the Department's "obligation to review a 
thorough and complete record", under which "VA is required 
to obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  

The veteran has had several hearings at the RO in connection 
with the current appeal.  He has also made several requests 
for a hearing before a member of the Board of Veterans' 
Appeals (Board) at the RO.  It is not clear, however, from 
some of the veteran's statements whether he still wishes to 
have such a hearing.  Moreover, the most recent VA form 9 
filed in April 1998 does not indicate whether or not the 
veteran still wishes such a hearing.  Consequently, the RO 
should schedule the veteran for a hearing before a member of 
the Board at the RO unless he withdraws his requests for such 
a hearing.  

Service connection for left retinal detachment was denied by 
a rating decision in March 1998, of which the veteran was 
informed in that same month.  The RO issued a statement of 
the case (SOC) in November 1998.  The RO should address 
whether a timely substantive appeal has been filed concerning 
this issue.  

In addition, additional medical records have been submitted 
directly to the Board pertaining to the veteran's claims for 
service connection.  This evidence was received from the 
veteran by the Board after the veteran's case was transferred 
to the Board in April 1999.  There is not indication that 
this evidence was reviewed by the RO or that the veteran has 
waived initial review the RO.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Additional evidence was received into 
the record after the case was certified 
and transferred to the Board.  A waiver 
of initial review by the originating 
agency was not attached.  As a 
consequence, the RO should be afforded 
initial review in order to comply with 
the provision of 38 C.F.R. § 20.1304 
(1998).  

2.  The RO should obtain copies of the 
Social Security Administration record 
that formed the basis of the award of 
disability benefits.  It would be helpful 
the have the favorable disability 
decision as well.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should be afforded a VA 
psychiatric examination in order to 
determine the diagnosis(es) of any 
existing psychiatric disorder.  The 
presence of PTSD, as defined by the 
American Psychiatric Association, should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the precipitating stressors 
should be described fully and correlated 
with information received from the 
veteran.  Complete psychological testing 
should be accomplished as well.  The 
entire claims file should be made 
available to examiner(s) for use in 
studying the case.  

4.  The RO should schedule the veteran 
for a hearing before a member of the 
Board at the RO.

5.  The RO then should review the 
veteran's claims for service connection 
in light of the additional development.  
In so doing, the RO should also 
specifically address whether a timely 
substantive appeal concerning the issue 
of entitlement to service connection for 
left retinal detachment was filed after 
the November 1998 SOC.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental SOC.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


